Citation Nr: 1504810	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  05-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as chronic coughing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This matter was previously before the Board in November 2009, May 2011, and June 2013, when it was remanded to the RO for additional development.  It has been returned to the Board for appellate consideration.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's chronic sinusitis, which is manifested by a chronic cough, had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants service connection for chronic sinusitis, which is manifested by a chronic cough.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error and further discussion of VA's responsibilities is not necessary.


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends, in essence, that he has a respiratory disability that is manifested by a chronic cough and that had its onset in active service and has persisted since his active service.

The evidence of record, including VA treatment records, shows that the Veteran has reported a chronic cough during the appeal period.  The Veteran is competent to report symptoms such as a cough.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, in a June 2013 addendum VA opinion, a VA examiner diagnosed the Veteran with chronic sinusitis, and attributed the Veteran's chronic cough to that disability.  Therefore, the evidence shows that there is a current disability of chronic sinusitis, which is manifested by a chronic cough.  The Board finds that the current disability requirement for service connection is met.

The Board acknowledges that the Veteran and his representative have put forth various theories as to the cause of the cough, to include that the cough is the result of asthma, another pulmonary disease, or an undiagnosed illness due to exposure to chemicals and other substances during active service.  See, e.g., letter from the Veteran, received in October 2011.  However, in her June 2013 addendum VA opinion, the VA examiner opined that, based on a review of the record and on her July 2012 examination of the Veteran, it is most likely that the Veteran's chronic cough is due to the chronic sinusitis.  The VA examiner considered the alternate causes proposed by the Veteran and his representative, but found them not to be supported by the record.  The examiner provided appropriate rationale for such findings.

The Board notes that, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Specifically, attribution of a symptom to a specific cause or diagnosis is a complex medical issue requiring specialized training.  The Veteran has not been shown to possess the medical expertise or knowledge required to attribute his chronic cough to a specific cause.  Therefore, his statements do not constitute competent evidence.  Accordingly, the Board affords probative weight to the VA examiner's June 2013 addendum VA opinion as to the cause of the Veteran's chronic cough, and finds that the Veteran's current chronic cough is medically attributable to chronic sinusitis.  As such, the current disability that may be considered for service connection purposes is chronic sinusitis, and not another respiratory disability.

In terms of an in-service injury or disease, the service treatment records show that the Veteran reported a chronic cough several times during active service.  For example, in August 1995, he reported a dry cough and was assessed with an upper respiratory infection.  In September 1997, October 1999, and February 2000, the Veteran again reported a dry cough.  The Veteran also reported a persistent cough at a compensation and pension examination conducted in June 2002, two months prior to his separation from active service.  Thus, the Board finds that the in-service injury or disease requirement for service connection is met.

In terms of a causal relationship between the current chronic sinusitis and the in-service complaints of chronic cough, the Veteran has stated throughout the appeal period that he has experienced the chronic cough since active service.  As noted above, the Veteran is competent to report his symptoms because they are something that he personally experienced.  See Layno, 6 Vet. App. at 470 (1994).  In evaluating evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, although the record shows that at times the Veteran denied having a cough, the Board concludes that, overall, throughout the appeal period the Veteran has consistently reported in his communications with VA and his medical care providers that he has a chronic cough that has been present since his active service.  This consistency speaks to the Veteran's credibility.  Accordingly, the Board finds the Veteran credible as to his reports of having a chronic cough since his active service, and assigns probative weight to his statements.

In summary, the probative evidence of record shows that the Veteran currently has a chronic cough that he has experienced since his active service.  The probative evidence further shows that the Veteran's chronic cough is medically attributable to chronic sinusitis.  Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise as to whether the Veteran's chronic sinusitis, which is manifested by a chronic cough, had its onset during active service.  Accordingly, service connection for chronic sinusitis is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Entitlement to service connection for chronic sinusitis is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


